           Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 1 of 56
                    E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT
                                                                                                                    EXHIBIT B


                       IN THE IOWA DISTRICT COURT FOR POLK COUNTY


 FRANCES MIERZWA PARR,                                                        Case No. EQCE086981
 individually, as mother and next friend
 of M.C.P. and B.E.P.,

 Plaintiffs,

 v.                                                                    BRIEF IN SUPPORT OF
                                                                        MOTION TO DISMISS
 IOWA DEPARTMENT OF                                                 SECOND AMENDED PETITION
 EDUCATION et al,

 Defendants.


            Defendants State of Iowa, Iowa Department of Education (IDOE), Iowa

Department of Public Health (IDPH), Ann Lebo, Governor Kim Reynolds, and Kelly

Garcia (collectively “the State”) file the following brief in support of their motion to

dismiss under Iowa Rule of Civil Procedure 1.421.

                                            TABLE OF CONTENTS

      INTRODUCTION ..................................................................................................... 3
      MOTION TO DISMISS STANDARD ...................................................................... 5
      ARGUMENT ............................................................................................................. 6
      I.    Parr presents nonjusticiable issues that must be dismissed. .......................... 6
      II. Parr’s constitutional and other challenges to section 280.31 all fail as a
          matter of law. ................................................................................................... 11
            A. Parr’s Equal Protection claim fails because she lacks standing, she does
               not identify any similarly situated comparators, and section 280.31 is
               rationally related to a legitimate state interest....................................... 12
                  1.    Parr lacks standing to bring her equal protection claim. ................. 13
                  2.    School districts and accredited nonpublic schools are not similarly
                        situated to other institutions. ............................................................ 16
                  3.    Section 280.21 is rationally related to legitimate state interests and
                        Parr’s equal protection claim thus fails. ............................................ 19
  Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 2 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




     B. Parr’s due process claim fails because she lacks standing, she has no
        protected liberty or property interest, and section 280.31 provides
        access to the political process. .................................................................. 23
           1.   Parr does not have standing to raise a due process claim. ............... 24
           2.   Parr has no protected liberty or property interest that would
                support a due process claim. .............................................................. 27
           3.   Parr’s procedural due process claim fails because process is still
                available to Parr. ................................................................................ 31
     C. A “violation of the doctrine of parens patriae” is not a cognizable claim
        because the doctrine does not provide authority to invalidate statutes
        or challenge state action. .......................................................................... 31
     D. Parr fails to state a claim under the education clause in article IX,
        division 1, section 12 of the Iowa Constitution, both because the issue
        is textually committed to the legislative branch and because section
        280.31 doesn’t contravene the clause. ...................................................... 34
     E. Parr lacks standing and fails to state a claim under article I, section 1
        of the Iowa Constitution. .......................................................................... 36
     F. Parr fails to state a claim under the Free Exercise Clause because she
        lacks standing and section 280.31 is neutral and generally applicable. 39
III. The drastic remedy of mandamus cannot be used to implement a statewide
     mask mandate in schools................................................................................. 42
     A. Judicial review under chapter 17A is the exclusive method to challenge
        action or inaction by IDOE, IDPH, Lebo, and Garcia. ............................ 42
     B. Judicial review is a plain, speedy, and adequate remedy that makes
        mandamus unavailable. ............................................................................ 44
     C. There is no established, clear and certain duty to issue a statewide
        school mask mandate. ............................................................................... 46
     D. The State’s considerable discretion regarding how to address a
        pandemic means a writ of mandamus ordering a specific action is
        inappropriate. ............................................................................................ 47
IV. Parr’s requests for declaratory and injunctive relief all fail. ......................... 50
     A. Declaratory and injunctive relief are unavailable because judicial
        review cannot be discarded at will in favor of common-law writs. ......... 50
     B. Parr did not exhaust administrative remedies by seeking a declaratory
        order from one or more applicable agencies before seeking judicial
        declaratory relief. ...................................................................................... 51




                                                       2
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 3 of 56
                 E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




        C. Parr lacks standing to seek declaratory relief against any Defendant
           because even the declaration she seeks would not redress her asserted
           injury of “not having a mask mandate in place.” ..................................... 53
        D. Parr lacks standing to seek an injunction to prevent an “Anti-Mask
           Mandate.” .................................................................................................. 54
   CONCLUSION ....................................................................................................... 55


                                             INTRODUCTION

       Plaintiff Frances Parr, the mother of two children enrolled in public school in

Council Bluffs, seeks a mask mandate for all students and school personnel across

Iowa. (2d Am. Pet. ¶ 48). She contends the State—along with two of its agencies

(IDOE and IDPH), those agencies’ respective directors (Lebo and Garcia), and

Governor Reynolds—all have a specific duty to issue one. She also contends that a

statute passed in 2021 restricting school districts’ ability to issue their own mask

mandates, see Act of May 20, 2021 (H.F. 847), ch. 139, 2021 Iowa Acts § 28 (to be

codified at Iowa Code § 280.31), is unconstitutional or otherwise unlawful. (2d Am.

Pet. ¶¶ 27–47). She seeks to invalidate section 280.31 and enjoin its enforcement on

multiple grounds.

       Assuredly, Parr—and many other Iowans—feel strongly about the matter, and

this motion does not mean their opinions are invalid. “The proper forum for this

debate is however not in the courts, but in the other branches of state government.”

Exira Cmty. Sch. Dist. v. State, 512 N.W.2d 787, 796 (Iowa 1994). Parr’s opinion may

not be invalid, but her lawsuit is. It’s merely an attempt to establish (or change) policy

through the court system rather than through policymakers. It is legally insufficient

and must be dismissed for many reasons.



                                                          3
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 4 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Parr’s Second Amended Petition seeks to enjoin and invalidate section 280.31

on five constitutional grounds—due process, equal protection, free exercise, the Iowa

Constitution’s inalienable rights clause, and one of the Iowa Constitution’s education

clauses—as well as under the common law doctrine of parens patriae. (2d Am. Pet.

¶¶ 27–47). Parr also seeks (1) a writ of mandamus compelling a statewide school

mask mandate (Id. ¶ 48); (2) a separate declaratory judgment establishing that the

State is not prohibited from instituting a statewide school mask mandate (Id. ¶ 51);

and (3) a separate injunction preventing the State from either “enforcing or issuing

an anti-mask mandate.” (Id. ¶ 53).

      None of these claims or requests for relief should proceed. Parr attempts to link

her dissatisfaction with the State’s COVID-19 policy to various constitutional

provisions and legal doctrines, but she fails to explain her claims adequately. Further,

even if this Court interprets her Second Amended Petition generously, she doesn’t

state any claim upon which relief can be granted, for several reasons. First, she seeks

relief using improper procedures. For example, the sole method to challenge agency

action or inaction is judicial review under Chapter 17A; and mandamus is improper

where there is an ordinary remedy at law and the action sought is discretionary. As

to her constitutional claims, she lacks standing, as well as protected interests and

other prerequisites. And neither the doctrine of parens patriae nor the education

clause of the Iowa Constitution she cites support private actions.

      Parr’s Second Amended Petition also cannot proceed because it raises

nonjusticiable claims. Parr disagrees with the Legislature’s decision to enact section




                                           4
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 5 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




280.31 and make mask-wearing in schools voluntary, but her disagreement does not

create a claim upon which this Court can grant her relief. The question whether there

should be a statewide school mask mandate is not a proper subject for a lawsuit.

      Instead, it is a question for the other branches of government. Like the debate

about nitrate levels in waterways in Iowa Citizens for Community Improvement v.

State, or the debate about educational standards in King v. State, this debate about

the correct response to an infectious disease properly belongs to the political branches

of government. See King v. State, 818 N.W.2d 1, 5 (Iowa 2012); see also Iowa Citizens

for Cmty. Improvement v. State, No. 19-1644, 2021 WL 2483412, at *14 (Iowa June

18, 2021). “[I]f these plaintiffs do not like how Iowa schools are run, they should turn

to the ballot box, not the courts.” King, 818 N.W.2d at 43 (Waterman, J., concurring

specially). “It is not for courts to impose particular statewide educational standards

by judicial decree.” Id. at 40. The Court should dismiss this case.

                          MOTION TO DISMISS STANDARD

      Motions to dismiss test “the legal sufficiency of the challenged pleading.”

Southard v. Visa U.S.A., Inc., 734 N.W.2d 192, 194 (Iowa 2007). A motion to dismiss

“accept[s] as true the petition’s well-pleaded factual allegations, but not its legal

conclusions.” Shumate, 846 N.W.2d at 507. A motion to dismiss must be granted

“when the petition’s allegations, taken as true, fail to state a claim upon which relief

may be granted.” Id.

      With specific respect to mandamus, “[a] mandamus action is a special

proceeding authorized by [Iowa Code] chapter 661.” Stafford v. Valley Cmty. Sch.




                                           5
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 6 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Dist., 298 N.W.2d 307, 309 (Iowa 1980). “Mandamus is not available to establish

legal rights, but only to enforce legal rights that are clear and certain.” Id. Just as

with any other petition or claim, a defendant may move to dismiss a petition for

mandamus. See id. (noting that the district court dismissed a petition for

mandamus “[o]n defendants’ motion”).

      Under these standards, the Court should dismiss Parr’s petition.

                                     ARGUMENT

      Parr brings six claims seeking to invalidate section 280.31; a claim for

mandamus; and a separate claim seeking declaratory judgment and injunctive relief.

None of these claims or requests for relief may proceed.

I.    Parr presents nonjusticiable issues that must be dismissed.

      In this Petition, Parr asserts two basic complaints: that Iowa’s response to the

COVID-19 pandemic is wrong and that the Legislature and Governor are making

decisions instead of local school boards. Both of these claims are nonjusticiable,

because they involve policy decisions that should be made by the political branches

of government, not the Courts.

      Parr is asking this Court to choose a side in an ongoing policy debate about the

correct way to respond to the COVID-19 pandemic. She wants this Court to reject the

Legislature’s policy decision that schoolchildren in Iowa will not be required to wear

masks and the Governor’s decision not to issue a statewide mask mandate. She

contends the danger presented by the Delta variant of the COVID-19 virus requires

it. The Court should dismiss Parr’s claim because she presents nonjusticiable political




                                            6
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 7 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




questions. See Iowa Citizens, 2021 WL 2483412, at *14 (applying the political

question doctrine and declining to “entangle [the courts] in overseeing the political

branches of government”).

      The concept of nonjusticiability overlaps with the political question doctrine.

See State ex rel. Dickey v. Besler, 954 N.W.2d 425, 449 (Iowa 2021) (Appel, J.,

dissenting). And the political question doctrine, of course, does not mean “political”

in a partisan sense. Rather, it excludes from judicial review those controversies which

revolve around policy choices and value determinations constitutionally committed

for resolution to the legislature or the executive branch. King, 818 N.W.2d at 16–17.

The Iowa Legislature determined that schools should not require (although they can

permit) students and staff to wear masks. The executive branch retains the authority

to close schools and to react to changing public health threats. Iowa Code chapters

29C (emergency management and security), 135 (duties and powers of IDPH). The

Court should not intervene in a policymaking process that is properly being carried

out by the other two branches of Iowa government. See King, 818 N.W.2d at 5

(majority opinion) (“[S]pecific challenges to the educational policies of this state are

properly directed to . . . elected representatives, rather than the courts.”).

      A political question may be found when one or more of the following

considerations is present: (1) a textually demonstrable constitutional commitment of

the issue to a coordinate political department; (2) a lack of judicially discoverable and

manageable standards for resolving the issue; (3) the impossibility of deciding

without an initial policy determination of a kind clearly for nonjudicial discretion;




                                            7
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 8 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




(4) the impossibility of a court's undertaking independent resolution without

expressing a lack of the respect due coordinate branches of government; (5) an

unusual need for unquestioning adherence to a political decision already made; or

(6) the potentiality of embarrassment from multifarious pronouncements by various

departments on one question. Iowa Citizens, 2021 WL 2483412, at *10.

      Several of those considerations are present here, demonstrating that this case

presents a nonjusticiable question. First, the Iowa Constitution commits the

responsibility for emergency response to the Governor and to the executive branch,

and the responsibility for education policy and funding to the Legislature. The

Governor possesses “supreme executive power,” a very broad grant of authority. Iowa

Const. art. VI, § 1. The governor has the authority to respond to disasters through

the emergency management and security statute, Iowa Code chapter 29C. By issuing

an emergency proclamation, the governor may prohibit public gatherings, suspend

any regulatory statute, and use all available state government resources. Iowa Code

§§ 29C.3(4)(1), 29C.6(6), (10).

      Along similar lines, the field of education has been committed to the legislative

branch of government. The Iowa Constitution specifically confers on the Legislature

broad policymaking authority over education, because the General Assembly shall

have power to “provide for the educational interest of the state in any other manner

that to them shall seem best and proper.” Iowa Const. art. IX, div. 1, § 15; see Kinzer

v. Dirs. of Indep. Sch. Dist., 105 N.W.2d 686, 687 (1906) (citing this constitutional

provision and stating that the Legislature is expressly authorized to provide for the




                                          8
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 9 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




educational interests of the state); see also King, 818 N.W.2d at 17; Bunger v. Iowa

High Sch. Athletic Ass’n, 197 N.W.2d 555, 563 (Iowa 1972). The Legislature has the

power to create or even eliminate a district entirely, “without constitutional

impediment.” Exira, 512 N.W.2d at 795. Educational policy decisions are within the

Legislature’s authority.

      Second, there are no judicially discoverable and manageable standards for

resolving this issue. Parr asserts that COVID-19 cases are increasing, the Delta

variant is more contagious, and vaccines provide imperfect protection at this time.

(2d Am. Pet. ¶¶ 8, 13, 15). Therefore, she argues, this Court should reject the

Governor’s and Legislature’s policy choices on masks in schools and instead select

hers. Even if the Court accepted this demand, how will the Court know when COVID

is less or more dangerous? Does the Court’s order requiring a mask mandate stay in

place until some acceptable level of cases or transmission is reached? Or does it stay

in place until there are no COVID cases at all? Until some percentage of children

have been vaccinated? And, with respect to one of Parr’s claims under the inalienable

rights clause, what manageable judicial standards are there to measure whether a

law infringes the right to pursue happiness? “In sum, these matters are not “claims

of legal right, resolvable according to legal principles, [but] political questions that

must find their resolution elsewhere.” Iowa Citizens, 2021 WL 2483412, at *12.

      Third and fourth, it is impossible for this Court to rule on this case without

rejecting the Legislature’s initial policy determination and making its own, therefore

expressing a lack of respect to the other branches of government. See State ex rel.




                                           9
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 10 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Dickey v. Besler, 954 N.W.2d at 434 (majority opinion) (declining to hear suit because

of separation of powers concerns). This analysis asks, is there a “required policy

determination that is more appropriate for another branch that sets the stage for

everything else? If so, courts should not get involved.” Iowa Citizens, 2021 WL

2483412, at *13. The Legislature has the responsibility to make education policy

decisions, and it has made a policy determination which sets the stage for this

dispute. The decision is the Legislature’s in the first instance and the Court should

not get involved.

      The Iowa Supreme Court recently relied upon the political question doctrine

in two cases. In Iowa Citizens for Community Improvement, the Court declined to

compel the Legislature to reduce the level of nitrates in Iowa waterways because it

would involve the court in complicated policy debates that belonged in the

Legislature. Iowa Citizens, 2021 WL 2483412, at *14. And in State ex rel. Dickey v.

Besler, the Court dismissed a quo warranto action challenging the appointment of a

judge as untimely, because the responsibility to appoint judges lay with the executive

branch, not the Court. See State ex rel. Dickey v. Besler, 954 N.W.2d at 437. The

political question doctrine applies where nonjusticiable questions are presented. See

Iowa Citizens, 2021 WL 2483412, at *14. Applying the doctrine shows respect for the

separation of powers and a reticence on the judiciary’s part to exceed its institutional

role just for the righteous notion that the Court should “hold the State accountable to

the public.” Id. The Legislature is accountable to the public and this Court must

accordingly leave this policy debate with the Legislature, where it belongs.




                                          10
      Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 11 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




       The core of Parr’s lawsuit is that she believes section 280.31 unfairly,

improperly, or unwisely restricts school districts from taking one specific pandemic

countermeasure. Her assertions boil down to a belief that, with respect to mask

mandates, the Legislature improperly removed or overrode the notion of local control

in educational matters. But the allocation of State versus local control, as it relates

to education, is a nonjusticiable question. See Iowa Citizens, 2021 WL 2483412, at

*14 (applying the political question doctrine and declining to “entangle [the courts]

in overseeing the political branches of government”). The Legislature can decide in

some instances “that local school board autonomy is preferable . . . to state mandates,”

King v. State, 818 N.W.2d 1, 29 (Iowa 2012), and it can also decide that state

mandates are sometimes preferable. Both decisions are nonjusticiable questions.

II.    Parr’s constitutional and other challenges to section 280.31 all fail as
       a matter of law.

       Section 280.31 was passed in May 2021 as part of House File 847. See Act of

May 20, 2021, ch. 139, 2021 Iowa Acts § 28. The text of the bill relevant to this case

states:

       The board of directors of a school district, the superintendent or chief
       administrating officer of a school or school district, and the authorities
       in charge of each accredited nonpublic school shall not adopt, enforce, or
       implement a policy that requires its employees, students, or members of
       the public to wear a facial covering for any purpose while on the school
       district’s or accredited nonpublic school’s property unless the facial
       covering is necessary for a specific extracurricular or instructional
       purpose, or is required by section 280.10 or 280.11 or any other provision
       of law.1



       1Iowa Code sections 280.10 and 280.11 require ear and eye protection to be
worn in certain science laboratory, vocational, or industrial arts classes.


                                          11
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 12 of 56
               E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Parr contends section 280.31 violates (1) the doctrine of equal protection under

both the Fourteenth Amendment and article I, section 6 of the Iowa Constitution (2d

Am. Pet. ¶¶ 27–33); (2) the due process clause of the Fifth and Fourteenth

Amendments and article I, section 9 of the Iowa Constitution (Id. ¶¶ 34–38); (3) the

common law doctrine of parens patriae (Id. ¶¶ 39–44); and (4) a vestigial and inactive

education clause of the Iowa Constitution, found in article IX, division 1, section 12

(Id. ¶¶ 45–47). Each claim fails as a matter of law.

      A.       Parr’s Equal Protection claim fails because she lacks standing,
               she does not identify any similarly situated comparators, and
               section 280.31 is rationally related to a legitimate state interest.

      In Iowa, statutes are cloaked with a presumption of constitutionality, and any

challenger bears a heavy burden because they must prove unconstitutionality beyond

a reasonable doubt. Bowers v. Polk Cty. Bd. of Supervisors, 638 N.W.2d 682, 688 (Iowa

2002). Moreover, the challenger “must negate every reasonable basis upon which the

statute could be upheld as constitutional.” Id. Furthermore, if the statute is capable

of being construed in more than one manner, one of which is constitutional, the Court

must adopt that construction. See Iowa State Educ. Ass'n v. State, 928 N.W.2d 11, 15

(Iowa 2019).

      Parr’s claim that Iowa Code section 280.31 violates the equal protection clauses

of the federal and Iowa constitutions fails because she lacks standing. But even if she

had standing, schools are not similarly situated to the comparator institutions she

has pled, and section 280.31 is rationally related to legitimate state interests.




                                           12
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 13 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




             1.     Parr lacks standing to bring her equal protection claim.

      “Equal protection requires that people who are similarly situated be treated

similarly.” Kelly v. State, 525 N.W.2d 409, 411 (Iowa 1994). However, “only a member

of the class subjected to discrimination may raise an equal protection claim.” Iowa

Movers & Warehousemen’s Ass’n v. Briggs, 237 N.W.2d 759, 773 (Iowa 1976); see also

Mid-Am. Pipeline Co. v. Iowa State Commerce Comm’n, 255 Iowa 1304, 1309, 125

N.W.2d 801, 804 (1964) (concluding a company was “not one of those injured by the

discrimination, if such exists, and so may not raise the question”). Parr asserts section

280.31 creates differential treatment between schools and other locations such as

gyms, casinos, and tanning salons. (2d Am. Pet. ¶ 32). But if that’s the injury the

statute purportedly imposes, Parr is not “among those who have sustained it.”

Citizens for Responsible Choices v. City of Shenandoah, 686 N.W.2d 470, 476 (Iowa

2004). Put simply, Parr contends the statute improperly treats schools differently—

but Parr is not a school. See Mulder v. State, 565 N.W.2d 348, 351 (Iowa 1997)

(concluding it was “questionable whether [the plaintiff] has standing to raise an equal

protection challenge” when the statute he challenged addressed insurers and he was

“not an insurer”); Gamel v. Veterans Mem’l Auditorium Comm’n, 272 N.W.2d 472, 477

(Iowa 1978) (finding several plaintiffs, who were veterans, lacked standing to raise

an equal protection challenge to a statute that they alleged improperly excluded non-

veterans).

      “Generally, a party may not assert the rights of others not before the court.”

Krull v. Thermogas Co., 522 N.W.2d 607, 614 (Iowa 1994). “[S]tanding to bring actions

on behalf of third parties still requires the litigant to establish a personal injury or


                                           13
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 14 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




stake.” Godfrey v. State, 752 N.W.2d 413, 424 (Iowa 2008). And Parr has no legally

cognizable personal stake in the purported differential treatment between schools

and other locations. Her displeasure that section 280.31 might make a school district

unable to impose a school mask mandate does not mean the statute regulates Parr

herself or subjects her to differential treatment. See Iowa Life Ins. Co. v. Bd. of

Supervisors, 180 N.W. 721, 722–23 (Iowa 1921) (“The constitutionality of a statute

cannot be questioned by one who is not prejudiced by its enforcement.”). Therefore,

she lacks standing to raise an equal protection challenge. See, e.g., Gamel, 272

N.W.2d at 477; Iowa Movers, 237 N.W.2d at 771–73 (finding a company lacked

standing to challenge a tax statute because the company was not “taxed by that

section”); Mid-Am. Pipeline, 255 Iowa at 1309, 125 N.W.2d at 804.

      Further, to assert third-party standing, a litigant must show that the parties

not before the court are unable or unlikely to assert their own rights. Godfrey, 752

N.W.2d at 424; see Iowa Civil Liberties Union v. Critelli, 244 N.W.2d 564, 567 (Iowa

1976) (holding that only criminal defendants—and not the Iowa Civil Liberties Union

or lawyers representing the defendants—possessed standing to challenge a

supervisory order addressing discovery and motion practice during criminal cases).

Here, Parr cannot assert a school district’s right to equal protection, because no such

right exists. School districts do not have constitutional rights and may not bring this

claim. See Exira, 512 N.W.2d at 790 (concluding a school district can’t “mount a

constitutional attack against a state statute”). This is the case because the

Legislature has plenary authority over school policy and funding and may govern




                                          14
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 15 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




districts as it sees fit. Id. at 793. The equal protection clause simply does not apply

here.

        Even if Parr’s asserted injury is viewed differently—not as a claim that schools

are treated differently but as an allegation that she personally will “suffer emotional

harm if her children are forced to attend school without a mask mandate in place”

(2d Am. Pet. ¶ 15), that still does not give her standing to challenge section 280.31.

Standing does not exist where any injury is one step removed from the challenged

action’s or provision’s direct effect. See Citizens for Responsible Choices, 686 N.W.2d

at 475. In Citizens for Responsible Choices, a nonprofit organization objected to

revenue bond financing for a public improvement project that included a recreational

lake and public park. See id. at 472. The organization contended the financing was

procedurally improper and was a misuse of a designated agricultural area. See id.

When the defendants challenged the organization’s standing, the organization

asserted it would “be damaged by the project that the revenue bonds will make

possible.” Id. at 475. But the Iowa Supreme Court concluded the organization lacked

standing because the issuance of the bonds themselves “would produce no adverse

effect,” and the “injury, if any, would come as a result of a project that is financed by

the bonds.” Id. That nexus was one step removed from the alleged harm, and was

therefore not enough for standing.

        This case is the other side of the coin. The causal chain in Citizens for

Responsible Choices was bonds → action taken (construction) → purported injury, but

standing would only exist to challenge the bonds if the bonds directly caused injury.




                                           15
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 16 of 56
               E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




See id. Here, the causal chain Parr asserts is statute passed → action not taken

(school district does not issue a school mask mandate) → purported emotional injury.

The law itself does not directly cause the injury Parr asserts. That’s not enough for

standing, so Parr’s equal protection claim must be dismissed.

               2.    School districts and accredited nonpublic                schools
                     are not similarly situated to other institutions.

      Many statutes impose classifications, but the equal protection clause does not

require all laws to apply uniformly to all people. See Nordlinger v. Hahn, 505 U.S. 1,

10 (1992); see also Cook v. Dewey, 233 Iowa 516, 519, 10 N.W.2d 8, 10 (1943) (“The

constitution requires ‘uniform operation throughout the State,’ not uniformity of

consequences resulting from such operation.”). The Fourteenth Amendment to the

United States Constitution and article I, section 6 of the Iowa Constitution require

that “similarly situated persons be treated alike under the law.” In re Det. of

Williams, 628 N.W.2d 447, 452 (Iowa 2001). The first step in determining whether a

statute violates equal protection is to determine whether the statute distinguishes

between similarly situated persons. Wright v. Iowa Dep't of Corr., 747 N.W.2d 213,

216 (Iowa 2008). If plaintiffs cannot show a similarly situated class as a preliminary

matter, courts do not further consider whether their different treatment under a

statute   is   permitted   under   the equal protection clause. See,   e.g., Timberland

Partners XXI, LLP v. Iowa Dep't of Revenue, 757 N.W.2d 172, 176–77 (Iowa 2008)

(applying threshold analysis). The reason for this threshold inquiry is plain:

“Dissimilar treatment of persons dissimilarly situated does not offend equal

protection.” City of Coralville v. Iowa Utils. Bd., 750 N.W.2d 523, 531 (Iowa 2008).



                                           16
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 17 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




       Parr’s claim fails this first step. She asserts that school districts are similarly

situated to a laundry list of organizations: “child care centers, preschools, child

development homes, child care homes, child residential facilities, colleges, gyms,

casinos, tanning salons and institutions.” (2d Am. Pet. ¶ 32). Iowa school districts and

accredited nonpublic schools are not similarly situated to any of these entities; in fact,

they are unique in many ways, as described below. And regardless, the similarly-

situated inquiry involves specific circumstances, not just a general status as a

building or a location. Cf. New Midwest Rentals, LLC v. Iowa Dep’t of Commerce, 910

N.W.2d 643, 653 (Iowa Ct. App. 2018) (rejecting an equal protection challenge

because the relevant classification was not all “Iowa retailer beer permittees,” but all

permittees with the same specific ownership circumstances as the appellant). Parr’s

“uniformity clause claim is in substance a misplaced argument for uniformity of

consequences rather than uniformity of operation.” City of Coralville, 750 N.W.2d at

530–31. Her equal protection challenge should be dismissed.

      First, Iowa school districts are creatures of statute, and the Legislature retains

plenary control over school funding and policy. Waddell v. Bd. of Dirs., 175 N.W. 65,

67 (Iowa 1919). In King, the Iowa Supreme Court discussed at length the

Legislature’s authority to establish education policy, and to determine the extent to

which local school districts should exercise control. King, 818 N.W.2d at 29 (majority

opinion); see also Exira, 512 N.W.2d at 795. The Iowa Constitution does not contain

any right to local control for school districts. See Exira, 512 N.W.2d at 795 (school

districts have no constitutional rights). The Legislature can go so far as to eliminate




                                           17
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 18 of 56
                E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




a school district without constitutional impediment. Id. Although the Legislature

may, of course, pass laws which impact any of the other entities cited by Plaintiff, the

Legislature’s control over education policy is unique to schools.

      Second, Iowa children of school age must attend school under Iowa’s

compulsory education statutes. Iowa’s compulsory education statute, chapter 299,

provides that a student of mandatory attendance age must attend public school, an

accredited private school, or choose private instruction. Iowa Code § 299.1. The state

has a clear right to set minimum educational standards for all its children and a

corresponding responsibility to see to it that those standards are honored. Johnson v.

Charles City Cmty. Schs., 368 N.W.2d 74, 79 (Iowa 1985). These other indicia of

plenary authority over education make Iowa’s schools unique among even state

institutions.

      Finally, schools are not comparable to gyms, office buildings, casinos, or

tanning salons. The State of Iowa does not operate, fund, or set policy for gyms, office

buildings, casinos, or tanning salons in the way it funds and operates schools. To state

the obvious, there are few if any children in gyms, office buildings, casinos, or tanning

salons, whereas the majority of people in school buildings are children. Other areas

of Iowa law expressly rely on the notion that “children are different.” Miller v.

Alabama, 567 U.S. 460, 480 (2012); see State v. Zarate, 908 N.W.2d 831, 851 (Iowa

2018) (concluding “the legislature is in the best position” to recognize and implement

a policy that children are different for some purposes). State policy for state-funded




                                            18
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 19 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




and regulated schools may reasonably differ from state policy for private business

focused on adults.

             3.      Section 280.21 is rationally related to legitimate state
                     interests and Parr’s equal protection claim thus fails.

      When social or economic legislation is at issue, the Equal Protection Clause

allows the States wide latitude. Sanchez v. State, 692 N.W.2d 812, 817 (Iowa 2005)

(citing City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). State laws

are subjected to various levels of scrutiny depending on the classification the laws

draw and the kind of right the laws affect. If a statute affects a fundamental right or

classifies individuals on the basis of race, alienage, or national origin, it is subjected

to strict scrutiny review. Sanchez, 692 N.W.2d at 817. If no fundamental right or

suspect class is at issue, rational basis review requires only that legislative categories

be rationally related to a legitimate state interest. Id. No suspect class or fundamental

right is at issue in this case, so rational basis is the appropriate level of scrutiny.

Indeed, Parr agrees that rational basis review applies here, alleging that section

280.31 “serves no legitimate governmental interest.” (2d Am. Pet. ¶ 29).

      Because the State may show any reasonably conceivable state of facts that

could provide a rational basis for the classification, courts can and do dismiss claims

like Parr’s on motions to dismiss. It is not necessary to wait for further factual

development in order to conduct a rational basis review on a motion to dismiss.

Gilmore v. Cty. of Douglas, State of Neb., 406 F.3d 935, 937 (8th Cir.2005); Johnson

v. City of Little Rock, 164 F. Supp. 3d 1094, 1100 (E.D. Ark. 2016).




                                           19
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 20 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Section 280.31 is rationally related to a legitimate state interest and therefore,

Parr’s equal protection challenge must fail even if she has standing, and can show

that school districts are treated differently from a similarly situated entity. Under

rational basis review, statutes are presumed to be constitutional, and a statute must

be upheld if the court can identify (1) a legitimate state interest and (2) any

reasonably conceivable factual basis to support the policy the state chose to further

it. FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993). Rational basis review

requires only a plausible policy reason for a classification. Nordlinger v. Hahn, 505

U.S. 1, 11 (1992). This Court need not determine whether section 280.31 actually

achieves the interest—it is sufficient that the Legislature could reasonably believe

that the law could obtain these ends in order for the statute to survive rational basis

review. See Gallagher v. City of Clayton, 699 F.3d 1013, 1020 (8th Cir. 2012)

(explaining that the court need not determine whether the government’s stated

interest is actually achieved by the law, if the government reasonably could believe

it to be true the law survives rational basis review). Rational relationship review is

thus highly deferential to the Legislature. Karsjens v. Piper, 845 F.3d 394, 409 (8th

Cir. 2017). And a law advances legitimate governmental interests “even if the law

seems unwise or works to the disadvantage of a particular group, or if the rationale

for it seems tenuous.” Romer v. Evans, 517 U.S. 620, 632 (1996). Plaintiffs bear the

burden of proving the law is invalid. Karsjens, 845 F.3d at 409.

      First, section 280.31 furthers legitimate state interests. The state has a

legitimate interest in promoting the effective education of Iowa students; in their




                                          20
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 21 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




comfort and social development; and in their mental health. The State has a

legitimate interest in the comfort, mental health, and workplace conditions of

teachers and staff in schools. The Iowa Supreme Court has held that the State has

legitimate interests in education, including “equity in per-pupil funding,

maintenance of existing rural school districts, and conservation of scarce classroom

time and resources. King v. State, 818 N.W.2d 1, 29 (Iowa 2012). Promoting effective

education for children is “realistically conceivable ”as a legitimate state

interest. Miller v. Boone Cnty. Hosp., 394 N.W.2d 776, 779 (Iowa 1986); King, 818

N.W.2d at 29.

      Second, Parr bears the burden of negating “every conceivable basis” which

might support the classification at issue in section 280.31, and this she cannot do.

Kansas City Taxi Cab Drivers Ass’n, LLC v. City of Kansas City, 742 F.3d 807, 811

(8th Cir. 2013). The Legislature could have reasonably believed that section 280.31

was rationally related to its legitimate interest in students’ development and

education. They could have considered that masks obscure both a teacher’s and a

child’s facial expressions and may impede communication and relationships between

teachers and students. The Legislature could have decided that the potential

academic and social harms for children associated with wearing masks outweighed

the benefits of masks. The Legislature could have considered that the education

students who have trouble hearing might be impeded by masks. The Legislature

could rationally have considered that other developed countries, also facing the Delta

variant of the COVID-19 virus, do not require children to wear masks in schools. See




                                           21
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 22 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




e.g., Dana Goldstein, In Britain, Children Don’t Wear Masks in Schools, N.Y. Times,

Aug. 27, 2021. The Legislature could rationally have considered that the World

Health Organization does not recommend that children under 12 wear masks in all

circumstances and states that “the benefits of wearing masks in children for COVID-

19 control should be weighed against potential harm associated with wearing masks,

including feasibility and discomfort, as well as social and communication concerns.”

World Health Organization, Advice on the Use of Masks for Children in the

Community     in   the   Context   of   COVID-19,     Aug.   21,   2020,   available   at

https://perma.cc/TTQ8-PNHU.

      In addition, the Legislature could rationally have considered that the issue of

masks in schools is a highly contentious and emotional one. Parents are naturally

concerned for the safety of their children and have differing beliefs on the necessity

and benefit of masks for children. This school year, like last year, begins amidst

uncertainty and stress. The Legislature could have decided to remove this issue from

the responsibilities of local school boards. If each district had to make its own decision,

each district might face litigation brought by parents who disagreed, with the

attendant effort and expense. Under section 280.31, each school district does not have

to decide on its own whether to satisfy parents who wish their students to be masked,

or to satisfy parents who do not, and districts have more time to devote to other

important concerns.

      Parr asserts that section 280.31 violates the constitution because “no

educational or medical reason was given for passing the statute” and “the proposed




                                           22
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 23 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




statute was not supported by any scientific or educational literature or studies.” (2d

Am. Pet. ¶ 29). The Legislature was not required to provide data or evidence to support

its decision making and the State need not do so now to defend the statute. A state

“has no obligation to produce evidence to sustain the rationality of a statutory

classification because legislative choice is not subject to courtroom factfinding and

may be based on rational speculation unsupported by evidence or empirical data.”

AFSCME Iowa Council 61 v. State, 928 N.W.2d 21, 37 (Iowa 2019).

      Parr and others vehemently and genuinely disagree with the Legislature’s

decision and with authorities that do not recommend masks in schools. But people

of Iowa govern themselves through their elected Legislature and courts are rightly

reluctant to second-guess their decisions. Disagreements among citizens are part of

life in a democracy, and the proper place for their resolution is the political process,

not the courts. The Constitution presumes that even improvident decisions will

eventually be rectified by the democratic processes. City of Cleburne, 473 U.S. at

440. Through the Legislature, Iowans have made a policy choice about how to

handle the issue of masks in schools. Since this decision is a rational one, the Court

must affirm it and dismiss Parr’s equal protection claim.

      B.     Parr’s due process claim fails because she lacks standing, she
             has no protected liberty or property interest, and section 280.31
             provides access to the political process.

      Parr claims that section 280.31 violates the due process clauses of the federal

and Iowa constitutions. (2d Am. Pet. ¶¶ 34–38). She appears to assert a procedural

due process claim that her right to “fair procedures” before her school board, county,




                                           23
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 24 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




and city is infringed by the statute. But Parr’s claim fails because she lacks

standing, has no protected liberty or property interest, and section 280.31 does not

prevent Parr from participating in the political process.

              1.     Parr does not have standing to raise a due process claim.

       Parr lacks standing to raise her due process claim. The Second Amended

Petition asserts that section 280.31 prevents Parr from attempting to convince her

school board, city, or county to issue its own mask mandate. (2d Am. Pet. ¶¶ 37–38).

That is a generalized grievance because it is no different from any other citizen’s

purported ability or inability to influence local authorities. It does not demonstrate

standing. See Alons v. Iowa Dist. Ct., 698 N.W.2d 858, 869–70 (Iowa 2005) (rejecting

a claim of injury to the general public). Parr’s allegation that the law deprives or

impairs the ability to participate in public affairs “affects only the generalized

interest of all citizens, and such an injury is abstract in nature, which is not sufficient

for standing.” Id. at 869.

       Iowa's standing inquiry has two distinct prongs, each of which Parr must

satisfy to proceed with a claim, and she can satisfy neither one. A complaining party

must (1) have a specific personal or legal interest in the litigation and (2) be

injuriously affected.’” Horsfield Materials, Inc. v. City of Dyersville, 834 N.W.2d 444,

452 (Iowa 2013). The first element—the plaintiff has a specific personal or legal

interest—is aligned with the general concept of standing that a party who advances

a legal claim must have a special interest in the challenged action, ‘as distinguished

from a general interest.’” Godfrey, 752 N.W.2d at 419. The second requirement—the

plaintiff must be injuriously affected—means the plaintiff must be ‘injured in fact.’


                                            24
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 25 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Id. (citation omitted). “‘Injury in fact’ reflects the statutory requirement that a

person be ‘adversely affected’ or ‘aggrieved,’ and it serves to distinguish a person

with a direct stake in the outcome of a litigation—even though small—from a

person with a mere interest in the problem.” United States v. Students Challenging

Regulatory Agency Procedures, 412 U.S. 669, 689 n.14 (1973). “To satisfy the second

element, the injury cannot be ‘conjectural’ or ‘hypothetical,’ but must be ‘concrete’

and ‘actual or imminent.’” Hawkeye Foodservice Distrib., Inc. v. Iowa Educators

Corp., 812 N.W.2d 600, 606 (Iowa 2012).

      Parr does not have a special or personal interest in this litigation or any injury

in fact, but pleads only a general interest that all Iowans share: that because section

280.31 changed what body has decision making authority over masks in schools (the

Legislature rather than local school boards) all Iowans must change how they

participate in the political process if they wish to advocate on this issue. Alons

illustrates Parr’s problem. There, the plaintiffs contended in part that “the public has

an interest in preserving the judicial process.” Id. They asserted the judicial process

would be undermined or damaged if they were not allowed to challenge a district

court’s dissolution of a same-sex marriage. See id. But the Iowa Supreme Court

rejected that contention. “Reduced to their simplest form,” the plaintiffs’ arguments

did not show “that they have been injured in a special manner, different from that of

the public generally,” and instead asserted only an abstract injury, “which is not

enough.” Id. at 870.




                                           25
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 26 of 56
               E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Parr’s claim is similar. Rather than the judicial process, Parr claims that her

interest is in preserving the political process. And she asserts section 280.31 has

undermined or damaged the ability to participate in that process effectively. But as

in Alons, that purported injury is both abstract, and common to all. There is no

individualized, personal interest that is specific to Parr. Reduced to its simplest form,

the “injury” she asserts is not different from an injury any member of the public might

assert. It is only a generalized grievance and an abstract injury, “which is not

enough.” Id.

      Parr’s claimed injury also resembles the claim of standing in a recent case

where legislators asserted “the process of enacting [a bill] injured them,” because the

way the bill was debated and voted upon was improper. Rush v. Reynolds, No. 19–

1109, 2020 WL 825953, at *5 (Iowa Ct. App. Feb. 19, 2020). The court rejected that

claim of standing because it was common to all legislators, not just those specific

plaintiffs. See id. at *6 (noting the procedural injury was “not unique or personal to

[the plaintiffs] but instead [wa]s true of all members of the Iowa legislature”). The

same is true here; Parr’s claim that she is deprived of the ability to participate in the

political process—even assuming a “deprivation” in the first place—is common to all

constituents and is not unique to Parr. Parr does not assert a specific, individualized

personal or legal interest, so she lacks standing to raise her due process claim.

      Even if Parr’s claimed injury—a changed political process—is viewed as a

claim that her political advocacy is diluted or less effective, this claim would be too

hypothetical and speculative to provide standing. See Rush v. Reynolds, 946 N.W.2d




                                           26
      Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 27 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




543 (Iowa Ct. App. 2020). In Rush, the plaintiffs also included members of the state

judicial nominating commission, who complained that their votes on the judicial

nominating commission would be diluted because of changes the Legislature made to

the process. The Court of Appeals concluded that this claimed injury was too

uncertain and conjectural to confer standing. Id. at *5. Here, it is completely

speculative for Parr to assert she is injured by the change wrought by section 280.31

to her options for participating in the political process. Perhaps her advocacy will be

more effective at the state level than at the county or school board level. There is

simply no way to know and this type of speculative complaint will not confer standing.

Id.

              2.      Parr has no protected liberty or property interest that
                      would support a due process claim.

       The Due Process Clause of the Fourteenth Amendment prohibits state

governments        from   depriving   “any    person   of   life, liberty,   or   property,

without due process of law.” U.S. Const. amend. XIV, § 1. The Iowa Constitution also

provides that “no person shall be deprived of life, liberty, or property, without due

process of law.” Iowa Const. art. I, § 9. Iowa courts have generally considered the

federal and state due process clauses to be identical in scope. Nguyen v. State, 878

N.W.2d 744, 755 (Iowa 2016). The Due Process Clauses involve two separate but

related concepts: procedural due process and substantive due process. Cty. of

Sacramento v. Lewis, 523 U.S. 833 (1998); State v. Seering, 701 N.W.2d 655, 662

(Iowa 2005) (superseded on other grounds by statute). The first, substantive due

process, prevents the government from interfering with rights “implicit in the concept



                                             27
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 28 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




of ordered liberty.” Seering, 701 N.W.2d at 662 (quoting United States v. Salerno, 481

U.S. 739, 746(1987)). Its companion concept, procedural due process, requires that

before there can be a deprivation of a protected interest, there must be notice and

opportunity to be heard in a proceeding that is “adequate to safeguard the right for

which the constitutional protection is invoked.” City of Cedar Rapids v. Mun. Fire &

Police Ret. Sys. of Iowa, 526 N.W.2d 284, 291 (Iowa 1995).

      Analysis of either a procedural or substantive due process claim must begin

with an examination of the interest allegedly violated, Dover Elevator Co. v. Arkansas

State Univ., 64 F.3d 442, 445–46 (8th Cir. 1995), and the possession of a protected

life, liberty, or property interest is a “condition precedent” to any due process claim.

Movers Warehouse, Inc. v. City of Little Canada, 71 F.3d 716, 718 (8th Cir. 1995).

Where no such interest exists, there can be no due process violation. Id.; Buhr v.

Buffalo Pub. Sch. Dist. No. 38, 509 F.2d 1196, 1202 (8th Cir.1974). Merely labeling a

governmental action as arbitrary and capricious, in the absence of the deprivation of

life, liberty, or property, will not support a due process claim. Singleton v. Cecil, 176

F.3d 419, 424 (8th Cir. 1999). Parr asserts that her right to “fair procedures” before

her school board, county, and city is infringed by section 280.31. She alleges no

protected liberty or property interest, and therefore her due process claim must be

dismissed. Movers Warehouse, Inc., 71 F.3d at 718.

      “Protected liberty interests may arise from two sources—the        Due     Process

Clause itself and the laws of the States.” Ky. Dep't of Corr. v. Thompson, 490 U.S.

454, 460 (1989); Persechini v. Callaway, 651 F.3d 802, 806 (8th Cir. 2011).




                                           28
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 29 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Liberty interests arise from the Federal Constitution and are ”‘deeply rooted in this

Nation's history and tradition,” and “implicit in the concept of ordered liberty.”

Washington v. Glucksberg, 521 U.S. 702 (1997). Liberty interests include such rights

as the freedom from bodily restraint, the right to contract, the right to marry and

raise children, and the right to worship according to the dictates of a person's

conscience. Bd. of Regents of State Coll. v. Roth, 408 U.S. 564, 572 (1972). They can

also include less fundamental rights, such as the right to choose your home, to drive,

and to contract. King v. State, 818 N.W.2d 1, 26 (Iowa 2012); Bowers, 638 N.W.2d at

691. But not every government act that impacts an individual or changes the choices

available to them creates a recognizable liberty interest. See City of Sioux City v.

Jacobsma, 862 N.W.2d 335, 345 (Iowa 2015) (automatic traffic enforcement does not

infringe on liberty interest where plaintiff can still move freely and use vehicle).

      Protected property interests “are created and their dimensions are defined” not

by the Constitution but by an independent source such as state law. Bowers v. Polk

Cty. Bd. of Supervisors, 638 N.W.2d 682, 691 (Iowa 2002). A protected property

interest exists where a plaintiff has a legitimate claim of entitlement to a benefit that

is derived from a source such as state law. Schueller v. Goddard, 631 F.3d 460, 462–

63 (8th Cir. 2011). Property interests include traditional property such as real estate,

but can also include professional licenses, welfare benefits, tenure, and certificates of

need. See Goldberg v. Kelly, 397 U.S. 254 (1970); Slochower v. Board of Education,

350 U.S. 551, (1956); Greenwood Manor v. Iowa Dep't of Pub. Health, State Health

Facilities Council, 641 N.W.2d 823, 837–38 (Iowa 2002).




                                           29
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 30 of 56
               E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Parr does not allege that section 280.31 violates any protected liberty or

property interests. She states that she has the right to a particular process, namely

debating mask mandates with her local school board, and now can no longer pursue

this process. (2d Am. Pet. ¶ 37). Parr has no protected liberty or property interest in

debating a particular issue with a particular elected body. The Legislature may limit

the authority of cities, counties, and school boards, and had done so in various ways

before section 280.31 was enacted. City of Des Moines v. Master Builders of Iowa, 498

N.W.2d 702, 703–04 (Iowa 1993) (counties can act unless Legislature denies them

authority); Baker v. City of Iowa City, 750 N.W.2d 93 (Iowa 2008) (city ordinance

exceeds home rule authority); Exira Cmty. Sch. Dist. v. State, 512 N.W.2d 787, 793

(Iowa 1994) (districts are creatures of statute and the Legislature’s control over them

is plenary).

      In addition, nothing in section 280.31 prohibits Parr from participating in the

political process. She still retains her rights under the First Amendment to speak

publicly on the issue of masks, and to participate in the “fair procedures” involved in

debating and changing policy on that issue. All that has changed for Parr is what

procedure she should participate in and to whom she should address her advocacy.

Instead of advocating to a city, county, or school board, she should lobby the

Legislature (to amend section 280.31) or the Governor (to invoke her authority to

suspend statutes in an emergency under Iowa Code section 29C.6(6)). Parr has no

protected liberty or property interest violated by Section 280.31 and therefore her due

process claim must be dismissed.




                                           30
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 31 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




             3.     Parr’s procedural due process claim fails because process
                    is still available to Parr.

      Even if the Court recognizes Parr’s ability to participate in fair procedures to

consider mask mandates to be a protected liberty or property interest, any procedural

due process claim brought here also fails because Parr has not been deprived of her

right to participate in a fair process. Procedural due process requires “notice and

opportunity to be heard in a proceeding that is adequate to safeguard the right for

which the constitutional protection is invoked. Bowers v. Polk Cty. Bd. of Supervisors,

638 N.W.2d 682, 691 (Iowa 2002). But no particular procedure violates due process

merely because another method may seem fairer or wiser. Id. Parr can no longer

advocate to her city, county, or school board about masks to be a protected interest,

but she has not been deprived of the political process. The process available to her

has changed. She can advocate to the Legislature or to the Governor.

      C.     A “violation of the doctrine of parens patriae” is not a cognizable
             claim because the doctrine does not provide authority to
             invalidate statutes or challenge state action.

      Parr asserts that section 280.31 is unenforceable under the doctrine of parens

patriae, because it puts students at risk of contracting COVID-19. (2d Am. Pet. ¶¶ 4–

44). Parens patriae is a source of state power and authority, however, not a source of

tort law or the basis of a private cause of action against the State. Parens patriae,

meaning “parent of the people” is a common-law standing doctrine that permits the

state to commence an action to protect a public interest, like the safety, health or

welfare of its citizens. Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458

U.S. 592, 600 (1982) (holding that Puerto Rico has standing to bring suit on behalf of



                                          31
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 32 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




injured citizens working abroad); Lynch v. Nat'l Prescription Adm'rs, Inc., 787 F.3d

868, 872 (8th Cir. 2015). It also provides the State’s authority to interfere with or

supersede parents’ traditional right to the care and education of their children

through child welfare and juvenile justice laws. Endress v. Iowa Dep’t of Human

Servs., 944 N.W.2d 71, 79 (Iowa 2020).

      While the doctrine has long been recognized under Iowa law, it’s never been

recognized in the way Parr now seeks to use it. Instead, the doctrine merely

acknowledges that children “are assumed to be subject to the control of their parents,

and if parental control falters, the State must play its part as parens patriae.” Schall

v. Martin, 467 U.S. 253, 265 (1984) (emphasis added). Thus, the doctrine of parens

patriae authorizes the State to take action or impose restrictions that can promote a

child’s welfare when a parent can’t or won’t do so—restrictions such as prohibiting or

limiting child labor, see Iowa Code §§ 92.2–.8; compelling school attendance, id.

§ 299.1A; and even terminating the parent–child relationship, see id. § 232.116.

      But it is a one-way valve and does not authorize private lawsuits like Parr’s

that assert the State has insufficiently protected a child’s welfare. Parr does not

contend—and given that her love for her children drove her to file this lawsuit,

probably would not contend—that her own parental control is faltering. Accordingly,

the State’s actions or inactions have no legal significance under the doctrine of parens

patriae as applied to Parr, because there is no reason for the State to need to “step

in.” Put simply, the doctrine is not a ground for invalidating legislation or forcing

government action, as Parr seeks to do. See In re S.G., 677 N.E.2d 920, 928 (Ill. 1997)




                                          32
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 33 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




(concluding parens patriae does not “provide a basis to judicially invalidate” a

statute); In re Justin B., 799 S.E.2d 675, 680 (S.C. 2017) (concluding the doctrine of

parens patriae is “a legislative policy, and not a basis on which we will strike down

statutes”).

      Notably, the Iowa Supreme Court has squarely held that “a tort does not arise

from the State’s role as parens patriae.” Rittscher v. State, 352 N.W.2d 247, 251 (Iowa

1984). In Rittscher, the plaintiff sought damages and asserted the State violated its

parens patriae duty to protect a child by leaving her vulnerable to and unprotected

from an inadequate or dangerous parent. Id. The Court, however, rejected the

plaintiff’s attempt to hold the State liable for purportedly “breaching” the parens

patriae duty. See id. at 252 (concluding the district court “properly sustained [a]

motion to dismiss” raising the no-cause-of-action defense). The same logic should

apply to this case even though Parr does not bring any tort claims. Like the plaintiff

in Rittscher, Parr asserts the State has left her children vulnerable—but to a virus

rather than another person. See id. Although she does not seek money, she still seeks

to have this Court tell the State it was wrong. But the doctrine of parens patriae is

non-actionable in equity just as it was not actionable in tort in Rittscher. The doctrine

cannot be applied to invalidate government action, only to justify it. See S.G., 677

N.E.2d at 928 (“Although our courts possess some powers that are in the nature of

parens patriae, that doctrine does not represent an independent judicial power to

strike down legislation on grounds that it violates ‘the best interest of the child.’ ”).

And if Parr believes the State is not doing enough to fulfill the doctrine of parens




                                           33
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 34 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




patriae, her solution is a political rather than a legal one. See Justin B., 799 S.E.2d

at 680 (“The manner in which the State should implement the policy behind the

doctrine of parens patriae is a question for the Legislature, not the courts.”). Parr’s

parens patriae “claim” must be dismissed.

        D.    Parr fails to state a claim under the education clause in article
              IX, division 1, section 12 of the Iowa Constitution, both because
              the issue is textually committed to the legislative branch and
              because section 280.31 doesn’t contravene the clause.

        Parr claims section 280.31 violates article IX, division 1, section 12 of the Iowa

Constitution. (2d Am. Pet. ¶ 46). However, this provision is no longer substantively

operable because it assigned authority over education in Iowa to a State Board of

Education, which the Legislature abolished in 1864. King, 818 N.W.2d at 15. The

provision currently demonstrates only that the Legislature has the authority to enact

section 280.31 and other school policy statutes because it has assumed responsibility

over education policy in Iowa. Finally, even if article IX, division 1, section 12 did

provide the basis for a cause of action, nothing about section 280.31 contradicts the

terms of the provision.

        King explains the origins of Article IX:

        Article IX of the 1857 Constitution of the State of Iowa, entitled,
        “Education and School Lands,” was enacted in two divisions. The first
        division of article IX, captioned “Education,” established a state board
        of education and conferred on that board powers and duties relating
        to education policy. In particular, section 1 of that division provided,
        “The educational interest of the State, including Common Schools and
        other educational institutions, shall be under the management of a
        Board of Education....” Iowa Const. art. IX, div. 1, § 1.

King, 818 N.W.2d at 13. Section 15 “authorized the general assembly to eliminate the

board    of education at   any    time   after     1863   and   thereafter   provide   for


                                            34
     Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 35 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




“the educational interest of the State in any other manner that to them shall seem

best and proper.” Id. at 15 (quoting Iowa Const. art. IX, div. 1, § 15)).

       Section 12, cited by Parr here, provides that:

       The Board of Education shall provide for the education of all the youths
       of the State, therefore, a system of Common Schools and such school
       shall be organized and kept in each school district at least three months
       each year. Any districts failing, for two consecutive years, to keep up a
       school as aforesaid may be deprived of their portion of the school fund.

Iowa Const. art. IX, div. 1, § 12. However, this provision of the original 1857 Iowa

Constitution quickly became vestigial. “As it turned out, the legislature abolished the

board of education at the earliest possible opportunity in 1864.” King, 818 N.W.2d at

15; see 1864 Iowa Acts ch. 52, § 1. The consequence of abolishing the state board of

education was that the Legislature assumed all responsibility for education policy.

Id. The clause retains none of its original meaning. And the state’s assumed

responsibility and discretion in education policy does not support Parr’s claim that

its own recent enactment in Section 280.31 somehow violates this provision. In

enacting 280.31, the Legislature did provide for “the educational interest of

the State in any other manner that to them shall seem best and proper.” Iowa Const.

art. IX, div. 1, § 15.

       Nevertheless, even if a claim under the Education Clause is justiciable, Parr’s

claim cannot proceed because section 280.31 doesn’t violate the clause. The state is

providing for schools for the “youths of the State” and they are in session for at least

three months of the year. An early Iowa case relied on the Education Clause to strike

down statutes and integrate Iowa schools because the word all meant the education

had to be “provided equally to all children.” King, 818 N.W.2d at 47 (Wiggins, J.,


                                           35
       Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 36 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




dissenting); see Clark v. Bd. of Dirs., 24 Iowa 266, 274 (1868). The Education Clause

was dispositive because under the then-existing segregated state of affairs, there was

a “total exclusion of colored children from our common schools.” Clark, 24 Iowa at

272.

        By contrast, section 280.31 makes no such exclusion. The statute may mean

that students attend a school without a mask mandate. But it doesn’t expel any

student or deprive them of the ability to attend school, or choose to wear a mask

themselves. That’s what was material in Clark, but a similar effect is missing here.

The State has still provided education for all youths in the State—even if that

education doesn’t look exactly as Parr would prefer. Section 280.31 does not violate

the Education Clause.

        E.    Parr lacks standing and fails to state a claim under article I,
              section 1 of the Iowa Constitution.

        Parr asserts that section 280.31 violates the Iowa Constitution by violating

Iowa citizens’ right to pursue safety and happiness, and is not a reasonable exercise

of the State’s police power. (2d Am. Pet. ¶ 50–51). Parr’s claim fails because she lacks

standing to assert it, has no protected right to a mask mandate, and section 280.31 is

a reasonable exercise of state power. See City of Sioux City v. Jacobsma, 862 N.W.2d

335, 352 (Iowa 2015) (holding that lack of standing limits Jacobsma’s claim and traffic

control ordinance is not arbitrary).

        First, Parr lacks standing to bring this claim, as she does to bring her other

constitutional claims. She has not pled any individualized injury that is specific to

her. Rather, she pleads that section 280.31 violates all citizens’ right to pursue safety



                                           36
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 37 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




and happiness by regulating counties, municipalities, and school districts—not

individuals. (2d Am. Pet. ¶ 50). This is insufficient for standing in two ways. First,

Parr does not allege any personalized injury, instead asserting all citizens’ rights.

This generalized grievance does not confer standing. See Alons, 698 N.W.2d at 869.

Second, Parr recognizes that the statute regulates other entities and not her

personally, meaning she asserts a chain link theory of standing—but that is

inconsistent with and contrary to Citizens for Responsible Choices, 686 N.W.2d at

475, which holds there is no standing on such a one-step-removed basis.

      Even if she had standing to assert this claim, Parr does not state a claim. Iowa

courts use a two-pronged test to determine whether a statute violates article I, section

1. The test asks (1) whether the right asserted by the plaintiff is protected and (2) if

it is, whether the statute is a reasonable exercise of the State’s police power. Gacke v.

Pork Xtra, L.L.C., 684 N.W.2d 168, 176 (Iowa 2004). Parr cannot show a protected

right, and the statute is a reasonable exercise of the state’s police power.

      Parr alleges that section 280.31 violates her right to have a municipality,

county, or school district impose a mask mandate. (2d Am. Pet. ¶ 50). There is no

protected right to have a school board, city, or county impose a mask mandate.2 It is

not certain that if these bodies could impose a mask mandate, they would do so.



2Moreover, section 280.31 does not affect the authority of a municipality or county in
any way. See Act of May 20, 2021 (H.F. 847), ch. 139, 2021 Iowa Acts § 28 (to be
codified at Iowa Code § 280.31). Section 280.31 only governs schools. Id. The
Legislature amended two other statutes to prohibit counties and cities from taking
certain actions with respect to facial coverings. See id. § 29 (to be codified at Iowa
Code § 331.301(19)); id. § 30 (to be codified at Iowa Code § 364.3(14). But those
statutes have not been challenged in this action.


                                           37
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 38 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Beyond the fact that there is no protected right to a mask mandate, there is no right

to have a policy decision made at any particular level of government. As argued above,

the authority of school boards, cities, and counties are limited in many ways by the

Legislature and this does not offend the federal or Iowa constitutions. Rather, it is

simply the way our government of divided powers functions. Cities, counties, and

school boards have authority over some issues, but others, including the issue of

masks in schools, are outside of that authority. Since Parr has not asserted any

protected right, “there can be no inequality or injustice in the statute under

consideration, because no right protected by the Constitution has been invaded.”

Shaw v. City Council of Marshalltown, 104 N.W. 1121, 1124 (Iowa 1905).

      Even if Parr asserted a protected right, this constitutional provision requires

only reasonableness, and section 280.31 is a reasonable exercise of the State’s police

power. Atwood v. Vilsack, 725 N.W.2d 641, 652 (Iowa 2006) (holding that article I,

section 1 prevents only arbitrary, unreasonable legislative action); Gravert v.

Nebergall, 539 N.W.2d 184, 186 (Iowa 1995) (holding that challenger must

demonstrate law is unreasonable, arbitrary, and capricious). The analysis of

reasonableness is “virtually identical” to the rational basis due process or equal

protection tests. City of Sioux City, 862 N.W.2d at 352.

      Here, as described above, the Legislature might have reasonably considered

the burden on children imposed by wearing masks, the burden on staff in enforcing

mask rules, the burden on school boards in deciding what to do about this issue in a

heightened political climate, and thus decided that the issue should be decided by the




                                          38
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 39 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Legislature in this way. In addition, section 280.31 applies to all public and nonpublic

schools, and does not impose any duties unequally on any particular students or

districts. See Gacke, 684 N.W.2d at 179 (property owners bear unequal burden of

statute granting immunity from nuisance). Parr cannot meet the high burden of

invalidating a law “cloaked with a presumption of constitutionality” under this

rational basis review. State v. Seering, 701 N.W.2d at 661.

      F.     Parr fails to state a claim under the Free Exercise Clause
             because she lacks standing and section 280.31 is neutral and
             generally applicable.

      The Free Exercise Clause of the First Amendment, applicable to the States

under the Fourteenth Amendment, provides that “Congress shall make no law . . .

prohibiting the free exercise” of religion. Fulton v. City of Philadelphia, Pennsylvania,

141 S. Ct. 1868, 1876 (2021). However, Parr fails to state a claim under this clause

because she lacks standing and section 280.31 is a neutral law of general

applicability.

      Parr’s Second Amended Petition asserts section 280.31 violates the First

Amendment’s Free Exercise Clause, but she lacks standing to bring this claim. (2d

Am. Pet. ¶¶ 52–60). Parr does not identify any direct injury to her own religious

beliefs. She merely alleges section 280.31 burdens “Christian Schools” (Id. ¶ 57–58).

But Parr is not a religious school. Under the Free Exercise Clause, litigants lack

standing when they merely “assert a claim that the free exercise of religion by others

has been infringed.” United States v. Top Sky, 547 F.2d 486, 488–89 (9th Cir. 1976)

(emphasis added).




                                           39
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 40 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Parr’s children don’t attend a religious school, either; she expressly pleads they

are students in the Council Bluffs public school system. (2d Am. Pet. ¶ 1). Because

Parr is not a religious school, does not plead that her children attend a religious

school, and does not plead that her or her family’s religious beliefs are impacted or

infringed by the law she challenges, she has no standing to raise a free exercise claim.

See McGowan v. Maryland, 366 U.S. 420, 429 (1961) (finding no standing to raise a

free exercise claim when the plaintiffs did “not allege any infringement of their own

religious freedoms” (emphasis added)); Altman v. Bedford Cent. Sch. Dist., 245 F.3d

49, 73 (2d Cir. 2001) (finding plaintiffs lacked standing under the Free Exercise

Clause because none of them “could meet the requirement that they assert violations

of their own particular religious freedoms”).

      Even if Parr did have standing to bring a challenge to section 280.31 under the

Free Exercise clause, she fails to state a claim. First, she fails to explain how section

280.31 impairs or injures her (or anyone’s) religious practice. Unlike the plaintiff

schools in the case she cites, Monclova Christian Academy, religious schools will not

be closed. It is unclear how the inability to require students and staff to wear masks

impedes religious practice.

      Second, Parr fails to state a claim because the law is both facially neutral as to

religion and generally applicable to religious and secular schools. The First

Amendment’s Free Exercise Clause does not prohibit a state from enforcing a

regulatory law that is both neutral and generally applicable. Mitchell Cty. v.

Zimmerman, 810 N.W.2d 1, 8 (Iowa 2012). Section 280.31 is clearly facially neutral




                                           40
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 41 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




toward religion and makes no reference to it. Importantly, it is also generally

applicable. In determining whether a statute is “generally applicable,” courts

examine whether a statute makes exceptions for secular interests or accommodates

them in a way it does not for religious interests. In the landmark case Parr cites,

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993), the

City forbade animal killing only in religious observance, making exceptions for other

contexts, thus accommodating secular interests but not religious ones. In Mitchell

County, an Iowa case presenting a similar issue, the county enacted an ordinance

forbidding steel-wheeled vehicles on county roads, which burdened Mennonites who

drove steel-wheeled tractors, but made exceptions for school buses with ice grips and

other metal wheeled vehicles. The court examined this ordinance under strict

scrutiny and struck it down. Mitchell County, 810 N.W.2d at 18. No such concerns

are implicated by section 280.31 or pled by Parr.

       The Sixth Circuit case Parr cites in support of her Free Exercise claim is easily

distinguished. Monclova Christian Acad. v. Toledo-Lucas Cty. Health Dep't, 984 F.3d

477 (6th Cir. 2020), reh'g denied (Jan. 6, 2021) In this Monclova, crucially, the

parochial school plaintiffs appeared to present their own claims, and therefore had

standing. Id. at 480 (plaintiffs emphasize that “a communal in-person environment”

in school is critical to the exercise of their faith). The parochial schools were closed by

the Toledo-Lucas County Health Department, while other public spaces, like gyms

and offices, remained open. Id. at 479. The plaintiff religious schools were able to

explain burdened their religious exercise. Here, no religious school or public schools




                                            41
       Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 42 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




have been closed. Id. at 480. The situation Parr complains of here is drastically

different. It is not clear that section 280.31 impacts anyone’s religious exercise at all.

There is a huge difference between an order forcing a school to close and a statute

imposing a regulation about masks on an already highly regulated institution. It

certainly has not impacted Parr’s religious exercise, and the schools she claims to

plead for do not appear before this Court.

III.    The drastic remedy of mandamus cannot be used to implement a
        statewide mask mandate in schools.

        Mandamus “is a drastic remedy to be applied only in exceptional

circumstances.” Hewitt, 356 N.W.2d at 233. Even assuming the COVID-19 pandemic

constitutes exceptional circumstances, however, mandamus is not an available or

appropriate procedural mechanism to resolve this specific dispute. As to some

Defendants, another adequate (and exclusive) remedy exists, and regardless, Parr’s

petition facially does not satisfy the standards for mandamus relief.

        A.    Judicial review under chapter 17A is the exclusive method to
              challenge action or inaction by IDOE, IDPH, Lebo, and Garcia.

        Judicial review under chapter 17A is “the exclusive means by which an

aggrieved or adversely affected party may seek judicial review” of agency action or

inaction. Tindal v. Norman, 427 N.W.2d 871, 872 (Iowa 1988). Exclusivity under

chapter 17A is properly decided on a motion to dismiss. Papadakis v. Iowa State

Univ., 574 N.W.2d 258, 261 (Iowa 1997) (affirming a district court’s decision to grant

a motion dismiss on chapter 17A exclusivity grounds because all “the information




                                           42
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 43 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




necessary to characterize [Iowa State University] as an ‘agency’ and the issue in

dispute as ‘agency action’ appear[s] on the face of [the] petition”).

      If a controversy “seeks review of agency action,” chapter 17A “must be adhered

to.” Tindal, 427 N.W.2d at 872; accord Kerr v. Iowa Pub. Serv. Co., 274 N.W.2d 283,

287 (Iowa 1979) (concluding if a person challenges agency action, “the exclusivity of

[chapter 17A’s] judicial review provisions can not be disregarded”). So a natural

question arises: how is the Court to tell if a controversy seeks review of agency action?

The answer is straightforward.

      Agency action includes “performance of any agency duty,” the failure to

perform an agency duty, “or a failure to act.” Iowa Code § 17A.2(2). In turn, judicial

review is an exclusive remedy if “the action or inaction of the agency in question bears

a discernible relationship to the statutory mandate of the agency.” Ghost Player,

L.L.C. v. State, 860 N.W.2d 323, 328 (Iowa 2015). IDOE’s statutory mandate includes

“general supervision over the state system of education.” Iowa Code § 256.1(1). IDPH

exercises “general supervision over the public health.” Id. § 135.11(1). IDPH may take

measures “to prevent the transmission of infectious disease,” id. § 135.144(3), which

can include ordering temporary school closures, see id. § 135.144(13). Accordingly, the

fact that neither agency has issued a statewide school mask mandate qualifies as

agency action or inaction, and bears a discernible relationship to both agencies’

statutory mandates and powers. Parr alleges she has made requests of these agencies

that have been denied. (2d Am. Pet. ¶¶ 19–24). Judicial review is therefore the




                                           43
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 44 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




exclusive remedy for challenging these agencies’ decisions not to issue, or refusals to

issue, a school mask mandate.

      B.     Judicial review is a plain, speedy, and adequate remedy that
             makes mandamus unavailable.

      “[M]andamus shall not be issued in any case where there is a plain, speedy,

and adequate remedy in the ordinary course of the law.” Iowa Code § 661.7; accord

Moderate Income Hous., Inc. v. Bd. of Review, 393 N.W.2d 324, 325 (Iowa 1986). “As

a general rule where a statutory remedy has been provided it will bar the right to

mandamus.” Allgood v. City of Oskaloosa, 231 Iowa 197, 199, 1 N.W.2d 211, 212

(1941). Here, because the statutory judicial review remedy is available and

adequate—and indeed is exclusive with respect to IDOE, IDPH, Lebo, and Garcia—

mandamus cannot issue.

      Judicial review is available. A petition for judicial review may challenge any

final agency action. See Iowa Code §§ 17A.19, 17A.23(2). IDOE and IDPH are both

agencies under chapter 17A. See id. § 17A.2(1) (defining “agency” to include each

department of the state); Gartner v. Iowa Dep’t of Pub. Health, 830 N.W.2d 335, 342

(Iowa 2013) (concluding IDPH is an agency under Iowa Code chapter 17A); Wellsburg-

Steamboat Rock Cmty. Sch. Dist. v. Iowa Dep’t of Educ., 523 N.W.2d 749, 749 (Iowa

1994) (referring to IDOE as “the agency” in a “chapter 17A judicial review

proceeding”). And Parr cannot avoid this exclusive judicial review by trying to name

the directors of the agencies—Director Lebo and Director Garcia—instead. Agency

action includes agency inaction. See Iowa Code § 17A.2(2); Lewis Cent. Educ. Ass’n v.

Iowa Bd. of Educ. Exam’rs, 625 N.W.2d 687, 692 (Iowa 2001) (concluding an agency’s



                                          44
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 45 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




“refusal to act is judicially reviewable”); City of Waukee v. City Dev. Bd., 514 N.W.2d

83, 89 (Iowa 1994) (“[T]he term ‘agency action’ includes a decision not to act or the

failure to act or perform a duty.”). Accordingly, Parr’s contention that IDOE, IDPH,

Director Lebo, and Director Garcia have ignored or refused her requests to issue a

school mask mandate are properly characterized as agency action—and therefore

subject to challenge through judicial review under Iowa Code chapter 17A. And

because that judicial review remedy is available, mandamus is in turn not available—

as long as judicial review is “plain, speedy, and adequate.” Iowa Code § 661.7.

      Judicial review is indeed adequate. Certiorari is an adequate remedy “that

precludes the use of a mandamus action.” Stafford, 298 N.W.2d at 309. Certiorari is

analogous to judicial review; indeed, “the judicial review provisions of section 17A.19

have,” with respect to agency action, “supplanted review . . . by common-law writs

such as certiorari.” Dawson v. Iowa Merit Emp’t Comm’n, 303 N.W.2d 158, 159 (Iowa

1981) (emphasis added). The right to appeal is also an adequate remedy that

precludes mandamus. See, e.g., Hewitt, 356 N.W.2d at 233; Reed v. Gaylord, 216

N.W.2d 327, 331–32 (Iowa 1974); Lanphier v. Tracy Consol. Sch. Dist., 277 N.W. 740,

742 (Iowa 1938) (concluding a right of appeal meant the “remedy at law is adequate,

and mandamus cannot be brought”). And appeal is analogous to judicial review

because “in exercising judicial review of agency action,” a district court “acts in an

appellate capacity.” Lowe’s Home Ctrs., LLC v. Iowa Dep’t of Revenue, 921 N.W.2d 38,

45 (Iowa 2018). Further, even an administrative appeal under a chapter of the code

“furnish[ed] a clear, speedy, convenient, complete and effective remedy” that made




                                          45
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 46 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




mandamus unavailable. Allgood, 231 Iowa at 200, 1 N.W.2d at 212. Most importantly,

however, the Legislature would not logically have created an exclusive judicial review

remedy if that remedy would be inadequate for mandamus purposes.

      Together, these authorities and principles demonstrate that judicial review is

both available in this case and analogous (in terms of adequacy) to certiorari or other

appeals that have made mandamus inappropriate in other cases. Accordingly, the

Court must dismiss the mandamus claim as to the State, IDOE, IDPH, Director Lebo,

and Director Garcia because another remedy is available, adequate, and exclusive.

See Stafford, 298 N.W.2d at 309–10.

      This “exclusivity defense” applies only to the State, IDOE, IDPH, Director

Lebo, and Director Garcia—not the Governor. But Parr’s mandamus claim must still

be dismissed, against the Governor and the other Defendants, because even setting

aside procedural infirmities, mandamus is substantively unavailable under the

circumstances presented here.

      C.     There is no established, clear and certain duty to issue a
             statewide school mask mandate.

      “Mandamus is not available to establish legal rights” in the first instance.

Stafford, 298 N.W.2d at 309. The mandamus plaintiff’s “right to the performance of

the act [s]he seeks to compel must be clear, certain and free from the possibility of

any reasonable controversy.” Headid v. Rodman, 179 N.W.2d 767, 770 (Iowa 1970).

That is precisely where Parr’s petition falters.

      Parr sets out factual allegations asserting, for example, that “masks are a

critical tool in the fight against” COVID-19. (2d Am. Pet. ¶ 12). But at most, these



                                          46
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 47 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




facts establish Parr’s belief that a statewide school mask mandate would be a good

idea—not that one is legally required. Mandamus is not available to enforce policy

preferences—only unambiguous legal requirements. And there is no unambiguous

legal requirement to issue a mask mandate in the same way as, for example, there is

a clear and certain duty for a district court clerk “to file and note all documents

presented . . . for filing.” Dwyer v. Clerk of Dist. Ct., 404 N.W.2d 167, 170 (Iowa 1987).

Indeed, Parr’s petition illustrates the problem—it asserts a general duty to protect

health and well-being, (2d Am. Pet. ¶¶ 18, 21, 23), but then expands that purported

duty to include—without support—the specific duty to issue a mask mandate. (Id.

¶ 61). This disconnect is fatal to Parr’s mandamus claim because Parr does not offer

any source for this purportedly clear and certain duty.

      Because mandamus only enforces existing legal rights and Parr does not

identify any source for a purported clear and certain existing duty to issue a mask

mandate, her mandamus claim must be dismissed.

   D. The State’s considerable discretion regarding how to address a
      pandemic means a writ of mandamus ordering a specific action is
      inappropriate.

      “Where discretion is left to the inferior tribunal or person” sought to be

compelled through mandamus, the writ “can only compel it to act, but cannot control

such discretion.” Iowa Code § 661.2. The State has considerable discretion to act

during a disaster emergency. For example, the Governor may suspend statutes and

rules “if strict compliance . . . would in any way prevent, hinder, or delay necessary

action in coping with the emergency.” Id. § 29C.6(6). The Governor may also cooperate




                                           47
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 48 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




with the federal government, transfer personnel or government functions, direct

evacuations, control ingress and egress, and even commandeer private property. See

id. § 29C.6(9)–(13). During a public health disaster, IDPH, in conjunction with the

Governor, may take measures to prevent the spread of disease, vaccinate people or

order vaccinations, issue isolation and quarantine orders, and even close schools. See

id. § 135.144(3), (6), (8), (13). Mask mandates are not specifically enumerated, but if

the State can close schools entirely, it follows logically that lesser restrictions could

also be imposed.

      Linguistically, though, these powers are discretionary because they follow the

word “may.” See Kopecky v. Iowa Racing & Gaming Comm’n, 891 N.W.2d 439, 443

(Iowa 2017) (“When the legislature uses the term ‘may’ in a statute, it is usually

permissive.”); see also Iowa Code § 4.1(30)(a), (c). When a power is discretionary, that

means the State or the relevant agency retains the ability not to use or invoke it. See

Kopecky, 891 N.W.2d at 443–44 (concluding that the word “may” in the relevant

statute meant the Iowa Racing and Gaming Commission could, but was not required

to, issue gambling licenses following a referendum authorizing gambling games in a

given county). And when a power is discretionary rather than a mandatory duty, and

the State does not invoke the discretionary power, mandamus is not appropriate. See

Koenigs v. Mitchell Cty. Bd. of Supervisors, 659 N.W.2d 589, 595 (Iowa 2003)

(“Because the County does not have a duty to maintain the ditch, a mandamus action

was not appropriate in this case.”).




                                           48
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 49 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      Discretion is also necessary from a practical standpoint. Discretion means the

State’s significant emergency powers can be tailored in each instance to the precise

emergency the State is facing; or deployed aggressively and in widespread fashion at

the risk of seeming like too much in hindsight; or used cautiously and with

recognition of their significance; or invoked in any combination of those approaches

as time passes and conditions change. Emergency powers are parts of a toolkit that

can be utilized, or not, at the State’s discretion. See Emily Berman, The Roles of the

State and Federal Governments in a Pandemic, 11 J. Nat’l Security L. & Pol’y 61, 63

(2020) [hereinafter Berman] (“[E]ach state possesses multiple tools to wield against

infectious-disease outbreaks.”). Put simply, there is not any one-size-fits-all solution

for a pandemic—and yet Parr’s requested mandamus relief seeks to impose one.

      Chicago Central illustrates the distinction. There, the Iowa Supreme Court

recognized that “if a party believes a board of supervisors is not performing its

statutory duty to keep a drainage improvement in repair, that party’s remedy is a

mandamus action to compel the board to perform its duty.” Chi. Cent., 816 N.W.2d at

374. But the Court further recognized that if a district court utilized mandamus and

ordered “the board to make repairs, how the board chooses to make the repairs”

remained within the board’s discretion. Id. (emphasis added). Likewise here, even

assuming a duty to protect health, mandamus cannot control how the State does so.

See Schaller v. State, 537 N.W.2d 738, 744 (Iowa 1995) (noting that mandamus could

not require the State specifically to “acquire either a fee title or a leasehold interest”




                                           49
      Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 50 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




in property, and modifying a mandamus order to permit acquisition of an easement

if the agency so chose).

       The State unquestionably has the power take pandemic countermeasures, but

which measures to take, when to take them, and how to implement them—and

indeed, even whether to take them in the first place—are all matters of discretion.

See Berman, 11 J. Nat’l Security L. & Pol’y at 64 (noting courts “have extended state

officials significant leeway in determining what is required to address public-health

risks”). Mandamus cannot control the exercise of discretion. Iowa Code § 661.2; see

also Bellon v. Monroe Cty., 577 N.W.2d 877, 879 (Iowa Ct. App. 1998) (rejecting

mandamus relief when the county had “discretion in both classifying county roads

and in determining the level of maintenance for a road”).

       Because Parr’s petition seeks to control the State’s discretion by requiring it to

take a specific (and optional) action, the petition cannot move forward and the case

must be dismissed.

IV.    Parr’s requests for declaratory and injunctive relief all fail.

       Beyond her mandamus claim, Parr also seeks separate declaratory and

injunctive relief apart from her requests to invalidate section 280.31. These claims

must be dismissed too.

       A.    Declaratory and injunctive relief are unavailable because
             judicial review cannot be discarded at will in favor of common-
             law writs.

       Judicial review is the exclusive method for reviewing actions taken (or not

taken) by IDOE, IDPH, Lebo, and Garcia. Iowa Code § 17A.19. “There is no basis on




                                           50
      Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 51 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




which to conclude the ‘exclusive means’ language in section 17A.19 is mitigated by an

exception for common-law writs such as certiorari, declaratory judgment, or

injunction.” Salsbury Labs., 276 N.W.2d at 835 (emphasis added); see also Wright,

254 Iowa at 351, 117 N.W.2d at 525 (noting the Iowa Supreme Court has approved

“denial of declaratory relief because of the existence of another remedy . . . where the

other remedy is intended to be exclusive”). Because chapter 17A provides the

exclusive remedy, declaratory relief is unavailable and must be denied. Chapter 17A

contains no exception for declaratory judgment or injunction. Salsbury Labs., 276

N.W.2d at 835. Parr’s requests for declaratory and injunctive relief must be

dismissed.

       B.    Parr did not exhaust administrative remedies by seeking a
             declaratory order from one or more applicable agencies before
             seeking judicial declaratory relief.

       This court lacks authority to hear Parr’s requests for declaratory relief against

IDOE, IDPH, Director Lebo, and Director Garcia. “[W]hen a party initiates a district

court declaratory judgment action to obtain an adjudication entrusted exclusively in

the first instance to an administrative agency, the action must be dismissed unless it

is indistinguishable in substance from a petition for judicial review and all of the

jurisdictional prerequisites for judicial review of agency action . . . have been met.”

City of Des Moines v. Des Moines Police Bargaining Unit Ass’n, 360 N.W.2d 729, 730

(Iowa 1985) (emphasis added). The Court “lacks authority to entertain particular

declaratory judgment suits in which its jurisdiction has not been properly invoked.”

Id.




                                          51
       Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 52 of 56
              E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




        The Court’s jurisdiction has not been properly invoked here. Parr seeks a

declaration that Iowa Code section 280.31 “does not prevent . . . a universal mask

mandate for all Iowa [s]tudents and school personnel.” (2d Am. Pet. ¶ 64). IDOE has

the power to “[i]nterpret the school laws.” Iowa Code § 256.9(16). Iowa Code chapter

17A contains a mechanism “intended to allow a ruling on any species of law, however

denominated, that is administered by the agency.” City of Des Moines, 360 N.W.2d at

731. That mechanism is a petition for declaratory order. One way IDOE can interpret

the school laws in accordance with its statutory authorization is to rule on petitions

for declaratory order, which “[a]ny person” can file. Iowa Code § 17A.9(1)(a).

        “[T]he legislature intended declaratory orders to serve as a practical

alternative to judicial declaratory judgments.” Iowa Ins. Inst. v. Core Grp., 867

N.W.2d 58, 65 (Iowa 2015); see also Sierra Club, 832 N.W.2d at 646 (noting the

declaratory order process is intended “to replace the court-provided remedy of

declaratory judgments”). The law “require[s] exhaustion of the declaratory ruling

procedure before resort to the courts.” City of Des Moines, 360 N.W.2d at 733; accord

Sierra Club, 832 N.W.2d at 648 (concluding “the exhaustion doctrine bars” a petition

for declaratory judgment against an agency when the petitioner did not “first seek a

declaratory order”). Parr’s request for declaratory judgment runs squarely into Sierra

Club because she did not file a request for declaratory order with any agency before

seeking declaratory relief in this lawsuit. The declaratory relief portion of this case is

not properly before the Court and must be dismissed. See Sierra Club, 832 N.W.2d at

648.




                                           52
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 53 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




      C.     Parr lacks standing to seek declaratory relief against any
             Defendant because even the declaration she seeks would not
             redress her asserted injury of “not having a mask mandate in
             place.”

      Parr asks this Court to order the State to issue a school mask mandate. (2d

Am. Pet. ¶ 61). Her request for declaratory relief is different, though: she seeks a

declaration that Iowa law does not prevent the State from issuing a school mask

mandate. (Id. ¶ 64). In other words, her goal is to have a mask mandate in place. But

there is a step missing. Even a favorable ruling—a ruling that concludes Iowa law

doesn’t prevent the State from issuing a school mask mandate—does not rectify her

concern that there isn’t one in place. Whether the State can issue a school mask

mandate is a different question from whether it must. “[T]raceability and

redressability are a part of standing in Iowa.” Iowa Citizens, ___ N.W.2d at ___, 2021

WL 2483412, at *6. Parr’s request for declaratory relief fails the redressability

element of standing and cannot proceed.

      Parr’s request for this Court to step in and issue a mask mandate when the

State has not done so to her satisfaction closely resembles the assertions made in

Iowa Citizens for Community Improvement. There, the plaintiffs sought to force the

State to enact legislation addressing water quality in a different or more thorough

manner than it had previously done. Id. at ___, 2021 WL 2483412, at *1. The Iowa

Supreme Court concluded even a favorable court decision would not redress the

plaintiffs’ claimed injuries, and dismissed the case for lack of standing. See id.

      “Think about it this way: If the court can’t fix your problem, if the judicial

action you seek won’t redress it, then you are only asking for an advisory opinion.”



                                           53
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 54 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




Id. at ___, 2021 WL 2483412, at *7. Parr’s request for declaratory relief runs squarely

into this simple explanation. Parr’s asserted problem is that the State has not issued

a statewide school mask mandate. But even granting the declaratory relief she seeks

won’t impose one—only clarify that there is no statutory barrier to doing so. That is

“only asking for an advisory opinion,” id., and accordingly cannot proceed.

Declaratory relief must be connected to the harms the plaintiff alleges. See id. at ___,

2021 WL 2483412, at *10. Without a connection that would redress the plaintiff’s

alleged harm, “standing is absent in this case.” Id.

      D.     Parr lacks standing to seek an injunction to prevent an “Anti-
             Mask Mandate.”

      Parr’s request for injunctive relief seeks to prevent the State “from issuing an

anti-mask mandate.” (2d Am. Pet. ¶ 66). But there is no indication, and not even any

allegation, that an anti-mask mandate is threatened or imminent. In other words,

“[t]his action . . . is brought upon a mere contingency.” Dodge v. City of Council Bluffs,

10 N.W. 886, 889 (Iowa 1881). Equitable relief such as an injunction aims “to prevent

injuries which are imminent, not merely possible.” Id. In other words, any harm Parr

claims she will suffer from a speculative future “anti-mask mandate” is “anticipatory,

which . . . is not sufficient for standing.” Alons v. Iowa Dist. Ct., 698 N.W.2d 858, 870

(Iowa 2005); accord Lessenger v. City of Harlan, 168 N.W. 803, 807 (Iowa 1918)

(“Unless damage to the plaintiff is . . . reasonably apprehended, [s]he has no ground




                                           54
    Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 55 of 56
             E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




on which to base an injunction.”). Without standing to seek the precise injunction her

petition pleads, Parr’s request for injunctive relief must be dismissed.

      Parr’s petition also alleges the State’s “refusal to address the existence of anti-

mask mandates.” (2d Am. Pet. ¶ 66). If her aim in so pleading is to strike down an

“anti-mask mandate” she asserts is already in place, an injunction cannot do so. Past

injuries do not justify the forward-looking remedy of injunctive relief. See, e.g.,

Dobrovolny, 173 N.W.2d at 841; Iowa Natural Res. Council, 261 Iowa at 1292, 158

N.W.2d at 115; Universal Loan, 237 N.W. at 437 (Iowa 1931) (“When . . . the acts

sought to be enjoined had been performed at the time the action for injunction was

commenced, the petition is properly dismissable.”).

                                   CONCLUSION

      “[S]pecific challenges to the educational policies of this state are properly

directed to . . . elected representatives, rather than the courts.” King, 818 N.W.2d at

5 (majority opinion). Parr’s desire for a statewide school mask mandate is an issue

“currently being debated throughout our state,” but “the democratic process is best

suited for resolution of those debates and can best accommodate the competing

concerns of the many interested parties.” Id. at 36. This Court is not the place—and

Parr’s lawsuit as pled is not the appropriate method or vehicle—for resolving it.

      The State respectfully requests that the Court dismiss this case, assess all

costs to Parr, and award any other relief appropriate under the circumstances.




                                          55
Case 4:21-cv-00264-RP-SBJ Document 28-2 Filed 09/10/21 Page 56 of 56
       E-FILED 2021 SEP 08 11:43 AM POLK - CLERK OF DISTRICT COURT




                                 Respectfully submitted,

                                 THOMAS J. MILLER
                                 Attorney General of Iowa

                                 /s/ David M. Ranscht                ______
                                 DAVID M. RANSCHT

                                 /s/ Samuel P. Langholz
                                 SAMUEL P. LANGHOLZ

                                 /s/ Jordan G. Esbrook
                                 JORDAN G. ESBROOK
                                 Assistant Attorneys General
                                 Iowa Department of Justice
                                 1305 E. Walnut Street, 2nd Floor
                                 Des Moines, Iowa 50319
                                 Phone: (515) 281-7175
                                 Fax: (515) 281-4209
                                 david.ranscht@ag.iowa.gov
                                 sam.langholz@ag.iowa.gov
                                 jordan.esbrook@ag.iowa.gov

                                 ATTORNEYS FOR DEFENDANTS

                                                      PROOF OF SERVICE
                                      The undersigned certifies that the foregoing instrument was
                                    served upon all parties of record by delivery in the following
                                    manner on September 8, 2021:

                                            U.S. Mail                   FAX
                                            Hand Delivery               Overnight Courier
                                            Federal Express             Other
                                            EDMS

                                    Signature: /s/ Samuel P. Langholz




                                   56
